UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA                                FILED
    Eric Rodney Hill,                             )                                           MAR ~ 'I. L~i~
                                                  )
                                                                                        Clerk, U.S. District ana
                   Petitioner,                    )                                       Bankruptcy Courts
                                                  )
                                                  )       Civil Action No.
           v.
                                                  )                               10 0329
    Scott A. Middlebrooks,                        )
                                                  )
                    Respondent.                   )


                                       MEMORANDUM OPINION

           This action, brought pro se, is before the Court on the petition for a writ of habeas

    corpus, accompanied by an application to proceed in forma pauperis. The Court will grant the

    application to proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

           Petitioner is a prisoner at the United States Penitentiary in Coleman, Florida. He

    challenges a judgment of conviction entered by the Superior Court of the District of Columbia,

    claiming that he was denied a fair trial. Petitioner has brought this same action multiple times

    and each case has been dismissed on the ground that challenges to a Superior Court judgment of

    conviction must be pursued in that court under D.C. Code § 23-110. See Hill v. Middlebrooks,

    Civ. Action Nos. 08-1682, 08-2148, 09-143, 09-550. For the reasons stated in those cases, the

    Court finds again that it lacks jurisdiction and will dismiss this case with prejudice. 1 A separate

    Order of dismissal accompanies this Memorandum Opinion.



    Date: February 1'1 ,2010




             1 Petitioner has also filed civil complaints based on the same facts supporting his habeas

    petitions, which were dismissed because he cannot recover monetary damages without first
    invalidating his conviction via a habeas writ or some other official action. See Hill v. Superior
    Court of the District of Columbia, Civ. Action No. 08-563 (D.D.C., Mar. 31, 2008) (applying
    Heck v. Humphrey, 512 U.S. 477 (1994»; Hill v. District of Columbia, Civ. Action No. 08-2241
    (D.D.C., Dec. 30, 2008) (same). Petitioner is warned that his persistence in refiling the
    same action could result in a finding that he has abused the writ and an injunction limiting his

N   ability to file new civil actions, including petitions for a writ of habeas corpus.